Citation Nr: 1020666	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to November 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified before the undersigned in September 
2009.  A transcript of the hearing is of record.  In December 
2009, the Board requested a specialist medical opinion from 
the Veterans Health Administration (VHA). 38 C.F.R. § 
20.901(a) (2009).  The report has been associated with the 
claims folder for consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2010, the Veteran submitted an additional statement in 
response to the VHA opinion but declined to waive RO 
jurisdiction.  It is also unclear as to whether the Veteran 
wished to have the RO review the VHA opinion.  As such, the 
Board has no choice but to remand the claim to the RO for 
consideration of the new evidence/argument submitted to the 
file.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should review the Veteran's 
claim in light of the evidence added to 
the record after the last Supplemental 
Statement of the Case was issued, to 
include the December 2009 VHA opinion and 
the Veteran's response/argument.  

2.  If any benefit sought remains denied, 
the Veteran and his representative should 
be provided with another Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
then be returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


